BROWN, District Judge.
The extraordinary'weather met by the ship upon her voyage, and the damage she received from it, sufficiently show that most of the damage sustained by the cargo must be attributed to the excepted perils of the seas. It was the duty, however, of the bark to dunnage the cargo in a manner reasonably sufficient to protect it from what was to be naturally expected, aud in accordance with the usages of the pore of shipment. For failure to use such reasonable aud customary dunnage as would have protected the cargo even from the sea perils actually incurred, the ship remains liable. I think the evidence sufficiently shows a failure of the ship to use reasonable and customary dunnage about the masts and pump-well, where there was some damage to the bags of coffee, which such dunnage would have prevented. The Nith, 36 Fed. 86; The Sloga, 10 Ben. 315, Fed. Cas. No. 12,955. For so much of the damage, the libelants are, I think, entitled to recover. I should fix, the amount, if *92the 'evidence was sufficient to enable me to do so, as it must be in any event comparatively small. If the parties do not agree, a reference may be taken upon this item of damage.
The damage to cargo in the other parts of the ship I must find did not arise from any lack of reasonable or customary dunnage, or insufficiency of the ship, hut from extraordinary sea perils.
A decree may he entered accordingly.
Affirmed on appeal, March 19, 1897.